Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 1 of 13 PageID #: 281



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 UNITED STATES OF AMERICA            )
                                     )
                                     )
      v.                             )
                                     )         Cr. No. 20-012 WES
                                     )
 JUAN GUERRERO,                      )
                                     )
           Defendant.                )
 ___________________________________)

                            MEMORANDUM AND ORDER

       On January 21, 2021, this Court issued an Opinion and Order,

 ECF No. 17, granting Defendant’s Motion to Suppress, ECF No. 7.

 The Government now moves for the Court to reconsider its decision.

 For the reasons that follow, the Court alters the Opinion and Order

 in one respect but otherwise maintains its decision to suppress

 the evidence.     Thus, the Government’s Motion for Reconsideration,

 ECF No. 24, is GRANTED IN PART and DENIED IN PART.

 I.    Background 1

       Officers from the Providence Police Department stopped a car

 that was speeding away from the area of a reported shooting.             Op.

 and Order 2 (citation omitted).            Defendant Juan Guerrero was

 driving, and a sixteen-year-old was in the front passenger seat.

 Id. (citation omitted).        The officers removed both individuals



       1The Court’s previous decision paints a fuller picture of
 the events at issue. See Op. and Order 1-3, ECF No. 17.
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 2 of 13 PageID #: 282



 from the vehicle, handcuffed them, and placed them in police

 vehicles.      Id. at 2-3 (citation omitted).            Multiple officers

 proceeded to search the car, where they found a backpack containing

 ammunition.     Id. at 3 (citation omitted).

       Following his indictment on one count of being a felon in

 possession     of   ammunition,      Guerrero    moved   to    suppress   the

 ammunition,    arguing    that    the   warrantless   search   violated   his

 Fourth Amendment rights.         Id. at 1.    The Court held an evidentiary

 hearing via Zoom.        Id.    Two officers testified, and body camera

 video footage from four officers - comprehensively documenting the

 events surrounding the search from different physical perspectives

 - was admitted into evidence.           Id.

       The Government argued that the vehicle search was a protective

 sweep justified by officer safety concerns under Michigan v. Long,

 463 U.S. 1032 (1983).      See Op. and Order 4 (citing Mem. Supp. Gov’t

 Obj. to Mot. Suppress 7-8, ECF No. 12-1).          The Government conceded

 that Guerrero, who was handcuffed and placed in a police vehicle,

 did not pose a safety risk because he was under arrest and was not

 going to be released.          Id. at 8 (citing Mem. Supp. Gov’t Obj. to

 Mot. Suppress 8).         However, the Government contended that the

 search was justified because the juvenile passenger – who also was

 handcuffed initially on the ground, a number of feet away from the

 vehicle, and then secured in a police vehicle – was not under

 arrest.     Id. at 8-9 (citing Mem. Supp. Gov’t Opp’n 8 and Nov. 2,

                                          2
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 3 of 13 PageID #: 283



 2020 Hr’g Tr. 18, 21, 25, 43-44, ECF No. 22).               The Government

 argued that the passenger, following his hypothetical release,

 might have been able to access the vehicle, retrieve a weapon, and

 use it against the officers. 2      Id.

       Relying on language from United States v. McGregor, 650 F.3d

 813, 825 n.5 (1st Cir. 2011), this Court determined that the

 possibility of the juvenile’s eventual release, and the resulting

 risk to officer safety, created an objectively reasonable basis

 for a protective sweep.        Op. and Order 9-10.      However, the body

 camera footage led to the inescapable conclusion that the officers

 were not subjectively motivated by safety concerns.             Id. at 12-

 14. Thus, pursuant to the First Circuit’s holding in United States

 v. Lott, 870 F.2d 778, 783-84 (1st Cir. 1989), that a protective

 sweep of a vehicle must be subjectively motivated by officer

 safety, the Court granted the Motion to Suppress.            Op. and Order

 12-14.    The Government now seeks reconsideration of that decision.

 Mot. Reconsideration 1, 13, ECF No. 24.

 II.   Legal Standard

       “It is the settled rule in this circuit that a motion asking

 the court ‘to modify its earlier disposition of a case because of

 an allegedly erroneous legal result is brought under Fed. R. Civ.



       2As it turned out however, the officers contacted the
 juvenile’s mother and drove him home. Op. and Order 2-3, ECF No.
 17 (citation omitted).

                                       3
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 4 of 13 PageID #: 284



 P. 59(e).’”       Vargas v. Gonzalez, 975 F.2d 916, 917 (1st Cir. 1992)

 (quoting Appeal of Sun Pipe Line Co., 831 F.2d 22, 24 (1st Cir.

 1987)).        “Rule 59(e) relief is granted sparingly, and only when

 ‘the original judgment evidenced a manifest error of law, if there

 is     newly    discovered        evidence,    or   in     certain    other    narrow

 situations.’”          Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930

 (1st Cir. 2014) (quoting Global Naps, Inc. v. Verizon New England,

 Inc., 489 F.3d 13, 25 (1st Cir. 2007)).

 III. Discussion

        A.      Whether Lott Remains Good Law

        The Government argues that the Court erred in suppressing the

 evidence        because     “Lott     no   longer     appears        to   be   viable

 precedent . . . .”          Mot. Reconsideration 3.

        In Lott, the First Circuit held that a “frisk” of a vehicle

 for weapons is impermissible “where, although the circumstances

 might pass an objective test, the officers in the field were not

 actually concerned for their safety.” 870 F.2d at 783–84 (emphasis

 in original).          Several years after Lott was decided, the Supreme

 Court addressed the related question of whether a traffic stop

 that is objectively justified by a traffic violation but is in

 fact motivated by the officer’s desire to investigate other crimes

 violates the Fourth Amendment.                See Whren v. United States, 517

 U.S.    806,     813    (1996).      The   Court    held    that   such   stops   are




                                            4
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 5 of 13 PageID #: 285



 permissible    because    “[s]ubjective      intentions    play     no    role    in

 ordinary, probable-cause Fourth Amendment analysis.”                Id.

       The First Circuit has since noted that “[Whren’s] reasoning

 casts doubt on Lott’s holding that an officer’s subjective fears

 must be demonstrated to justify a car search under Long . . . .”

 McGregor, 650 F.3d at 822.         However, Whren dealt with seizures

 based probable cause, not searches based on officer safety.                      See

 517 U.S. at 813.          Thus, the Whren decision did not directly

 overrule Lott. In the 25 years since the Supreme Court’s decision,

 the First Circuit has repeatedly declined to reach the question of

 whether Lott survived Whren’s broadside against inquiries into

 subjective intent. See McGregor, 650 F.3d at 821-22; United States

 v. Ivery, 427 F.3d 69, 73 (1st Cir. 2005); United States v. Nee,

 261 F.3d 79, 85-87 (1st Cir. 2001).            Moreover, in 2017 the First

 Circuit    analyzed   a   protective       sweep   under   Lott’s    subjective

 standard without discussing Whren.           See United States v. Orth, 873

 F.3d 349, 358 (1st Cir. 2017).       In light of this history, the Court

 concluded that “Lott remains good (if vulnerable) law.”                   Op. and

 Order 12.

       The Government now argues that this Court should disregard

 the above-cited precedent for three reasons.                First, the First

 Circuit has held that subjective fear is not required to justify

 a protective sweep of a house.               See Mot. Reconsideration 6-7

 (citing United States v. Winston, 444 F.3d 115, 120 (1st Cir.

                                        5
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 6 of 13 PageID #: 286



 2006), and United States v. Lawlor, 406 F.3d 37, 43 n.8 (1st Cir.

 2005)).     However, if the First Circuit thought that its holdings

 regarding protective sweeps of houses had overruled Lott, the Court

 presumably would have said so in Orth or McGregor, which were

 issued years after the cases cited by the Government.                 Moreover,

 the First Circuit’s decision in Lott was dependent in significant

 part on its interpretation of Long, which, of course, dealt solely

 with the vehicle context.            See Lott, 870 F.2d at 782-84 (citing

 Long, 463 U.S. at 1036, 1049, 1051, 1052 n.6).             The cases involving

 protective sweeps of houses therefore do not render Lott dead

 letter.

       The   Government’s      two    other    arguments    require   only    brief

 mention.     The Government surveys the law in other circuits and

 notes   that   cases   agreeing       with    Lott   are   scarce.    See    Mot.

 Reconsideration 7-11.         Additionally, the Government argues that

 the continued application of Lott would have negative policy

 implications.     See id. at 11-12.          This Court is not the proper (or

 perhaps even the intended) audience for these arguments.                     Where

 the First Circuit has spoken on an issue, this Court must listen.

 Thus, the Court declines to reverse its previous conclusion that

 Lott remains binding precedent.

       B.    Presentation/Preservation of the Issue

       Guerrero’s     Motion     to    Suppress       did   not   reference    the

 subjective prong of Lott.             However, defense counsel did state

                                         6
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 7 of 13 PageID #: 287



 during oral argument that the search was impermissible because in

 “Nee, 3 . . . the First Circuit said the purpose of the Terry stop

 is not to discover evidence of crime,” and because in “Lott, . . .

 the Court said nothing in Terry should be understood to allow

 generalized cursory searches for weapons.”              Nov. 2, 2020 Hr’g Tr.

 35.    The Court then brought the issue into sharper focus:                “[T]hat

 raises a question that I didn't ask the government. . . . [The

 body   camera    footage]   makes   it       appear   that   the    officers   were

 conducting a search for evidence, evidence of the shooting that

 they had heard about on the call, and that there was an intent on

 the officers to conduct an evidentiary search as opposed to a

 protect[ive] sweep.      And what that really brings up is the intent

 of the officers.”       Id. at 35-36.          The Court then asked defense

 counsel “whether subjective intent makes any difference here.”

 Id. at 36.      Counsel stated that it did not.          Id.       Next, the Court

 asked whether the Government had a position, and Government counsel

 responded as follows:

        Yes, your Honor, I do. I agree, this cannot be just a
        -- at this point in the investigation, this cannot be
        just a search for evidence in this particular case. If
        all they’re doing in this particular case is to search
        for evidence to secure a gun and to charge the defendant
        or the passenger with a firearm, I’d agree. That’s not
        what we have here. And that certainly wasn’t testimony
        in this case. . . . You heard them say time and time
        again -- and they never simply stated we were just

        As mentioned, Nee discussed and declined to overrule Lott’s
        3

 subjectivity requirement. See United States v. Nee, 261 F.3d 79,
 85-87 (1st Cir. 2001).

                                          7
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 8 of 13 PageID #: 288



        looking for a gun so we could seize it as evidence.
        There’s testimony in this case focused on their belief
        that there was a gun in the car and that they and their
        fellow officers were in danger in this case. And I do
        believe that with respect to this particular case, they
        did have the subjective belief, and it was objectively
        reasonable under the circumstances as well, to believe
        that.   Again, I agree, I do recognize the cases, but
        this isn’t what we had.

 Id. at 36-37.

        The Government now contends that reconsideration is warranted

 because Lott’s precedential status was not addressed at oral

 argument.    Mot. Reconsideration 4.            However, the Court explicitly

 invited such discussion when it asked the Government whether

 subjective     intent       mattered.          Regardless,      the    Government’s

 arguments, even if made sooner, would not have led to a different

 outcome.

        The Government does not contend that the issue of subjectivity

 was waived by Guerrero, but were the Government to make that

 assertion,     the       Court   would     disagree.       “[A]ny      ‘objections’

 concerning    the    ‘suppression        of    evidence’   ‘must      be   raised   by

 pretrial motion if the basis for the motion is then reasonably

 available and the motion can be determined without a trial on the

 merits.’”    United States v. Galindo-Serrano, 925 F.3d 40, 46 (1st

 Cir. 2019) (quoting Fed. R. Crim. P. 12(b)(3)(C)).                         Generally,

 “the   failure      to    assert   a     particular    ground    in    a    pre-trial

 suppression motion operates as a waiver of the right to challenge

 the subsequent admission of evidence on that ground.”                         United

                                            8
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 9 of 13 PageID #: 289



 States v. Klump, 536 F.3d 113, 120 (2d Cir. 2008) (citations and

 quotations omitted).      However, a defendant’s failure to argue for

 suppression with exactitude does not lead to forfeiture or waiver

 where the relevant issues nonetheless come to the attention of the

 court and the government in a timely fashion.                See United States

 v. Crooker, 688 F.3d 1, 9–10 (1st Cir. 2012) (“[T]he matters that

 fall within the compass of Rule 12(b)(3) (and thus Rule 12(e)) are

 normally correctable before trial if seasonably brought to the

 attention of the district court and the government.” (quoting

 United   States    v.   Walker,    665   F.3d   212,   228   (1st   Cir.   2011)

 (emphasis added)); cf. United States v. Daigle, CR-05-29-B-W, 2005

 WL 2371963, at *2–3 & n.3 (D. Me. Sept. 27, 2005) (affirming

 magistrate’s decision to “not consider [a suppression] issue [to

 be] waived [by the government] and instead address[] it at length”

 “despite the Government’s failure to argue the . . . issue in its

 response and the parties’ failure to argue it at the hearing”).

       Guerrero’s     Motion   to     Suppress    painted      the   search    as

 incontrovertibly prohibited by the Fourth Amendment.                See Def.’s

 Mem. Supp. Mot. Suppress 2, ECF No. 7-1.                     In response, the

 Government argued it was a protective sweep permitted under Long.

 See Gov’t Mem. Supp. Obj. to Mot. Suppress 7-8, ECF No. 12-1.                This

 was the Government’s argument, not Guerrero’s.                  Moreover, the

 Government had the burden of justifying the warrantless search.

 See United States v. Serrano-Acevedo, 892 F.3d 454, 457 (1st Cir.

                                          9
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 10 of 13 PageID #: 290



  2018).        Any failure to correctly identify the contours of the

  constitutional        inquiry    must    therefore   be   held   against   the

  Government. 4       Moreover, defense counsel pointed the ship in the

  right direction by orally citing to Lott and Nee (though he

  confused the matter by stating that subjective intent did not

  matter).

         Even if Guerrero’s arguments did not sufficiently raise the

  question of subjectivity, a court may generally introduce such

  issues sua sponte.          See United States v. Sargent, 319 F.3d 4, 7

  (1st Cir. 2003) (noting that district judge granted motion to

  suppress sua sponte); Pickett v. Lindsay, 56 Fed. Appx. 718, 723

  (7th       Cir.   2002)   (unpublished   decision)   (“[R]egardless   of   the

  parties’ stipulations, trial courts are free to exclude, sua

  sponte, inadmissible evidence.” (citations omitted)); Noel Shows,

  Inc. v. United States, 721 F.2d 327, 330 (11th Cir. 1983) (“The

  question of whether evidence should be admitted is a matter of law

  for the trial court to determine, and that determination is not




         It is worth noting that the Government provided the two most
         4

  recent First Circuit decisions concerning Lott’s subjective
  requirement (McGregor and Orth) to the Court prior to the
  suppression hearing. See Notice of Additional Authority, ECF Nos.
  14, 14-1.    Additionally, McGregor was repeatedly cited in the
  Government’s Objection to the Motion to Suppress. See Mem. Supp.
  Gov’t Obj. to Def.’s Mot. Suppress 4, 5, 7, ECF No. 12-1. Thus,
  the Government cannot claim that it was ambushed by the application
  of the doctrine.


                                           10
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 11 of 13 PageID #: 291



  restricted     by        the    stipulation       of    the   parties.”        (citation

  omitted)).

         So   long    as    the    Government       had   notice   of     the   issue   and

  opportunity to introduce relevant evidence, lack of subjective

  concern for officer safety was a proper basis for the Court’s

  decision.     See Berkovitz v. Home Box Off., Inc., 89 F.3d 24, 29

  (1st Cir. 1996) (“[A] district court ordinarily may order summary

  judgment on its own initiative only when discovery is sufficiently

  advanced [and the court] gives the targeted party appropriate

  notice and a chance to present its evidence on the essential

  elements of the claim or defense.” (citations omitted)).

         At the hearing, the Government elicited testimony that the

  officers were motivated by officer safety.                       See Oct. 29, 2020

  Hr’g   Tr.   32,     91-92,      ECF   No.    21.       Moreover,     the     Government

  introduced body camera footage, showing the perspective of the two

  testifying officers and two others.                 Op. and Order 1.      This footage

  provided the best possible evidence of subjective intent.                        See id.

  at 12-14 (detailing various ways that videos demonstrated that the

  search was not subjectively motivated by safety concerns).                        During

  oral   argument,         the    Government    argued     that    this    evidence     had

  demonstrated a subjective concern for officer safety.                           Nov. 2,

  2020 Hr’g Tr. 35.              Thus, the Government had the opportunity to

  present relevant evidence and took advantage of it.                           Cf. United

  States v. Bashorun, 225 F.3d 9, 16 (1st Cir. 2000) (“[R]eliable

                                               11
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 12 of 13 PageID #: 292



  review    has   been    rendered   impossible    by   inadequate      [factual]

  development at the district court level.” (citation and quotations

  omitted)).      In other words, Guerrero did not waive the issue, and

  subjectivity was fair game; the Government, in turn, introduced

  evidence of subjective intent; and the Court was well-positioned

  to evaluate the issue.

         The flip side (whether the Government waived its argument

  that     subjective    intent    is   irrelevant)     also   deserves     brief

  discussion.     In its Opinion and Order, the Court stated – based on

  the    above-quoted    discussion     during   oral   argument   –    that   the

  Government had conceded the relevance of subjective intent.                  Op.

  and Order 12 (citing Nov. 2, 2020 Hr’g Tr. 36-37).            The Government

  interprets that exchange somewhat differently, stating that “[t]he

  government was not asked, and did not address, whether a protective

  sweep was still lawful if the officers’ concerns about their safety

  were objectively reasonable even though the officers were not

  subjectively in fear.”          Mot. Reconsideration 4 n.1.          On further

  examination, the Court recognizes that the Government’s statement

  at oral argument was rather convoluted and could be interpreted in

  multiple ways.        Moreover, the Court did not put a fine point on

  the question by asking if Lott was still good law; and counsel’s

  response spoke to what the officers’ subjective intent was, not to

  whether it mattered. Therefore, the Court strikes from its Opinion

  and Order the following two sentences:           “The Government does not

                                         12
Case 1:20-cr-00012-WES-LDA Document 27 Filed 02/26/21 Page 13 of 13 PageID #: 293



  argue   otherwise    [regarding    the     Court’s   conclusion    that     Lott

  remains    binding   precedent].      In    fact,    at   oral   argument    the

  Government explicitly stated that officer intent is relevant.”

  Op. and Order 12.

  IV.   Conclusion

        Aside from the two sentences quoted above, which are hereby

  stricken from the Opinion and Order, ECF No. 17, the Court declines

  to vacate its Opinion or reverse the determinations contained

  therein.           Accordingly,     the      Government’s        Motion      for

  Reconsideration, ECF No. 24, is GRANTED IN PART and DENIED IN PART.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: February 26, 2021




                                       13
